Citation Nr: 0805783	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  06-23 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) due to sexual assault.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel 

INTRODUCTION

The veteran served on active duty from June 1979 to March 
1980.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.

In September 2007, to support her claim, the veteran 
testified at a hearing at the RO before a Veterans Law Judge 
(VLJ) of the Board - also referred to as a "travel Board" 
hearing.

Since the Board is granting the veteran's PTSD claim, in 
full, there is no need to discuss whether VA has complied 
with the notice and duty to assist provisions of the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. § 5100 et seq.  
Even if, for the sake of argument, there has not been, this 
is inconsequential and, therefore, at most harmless error.  
38 C.F.R. § 20.1102; cf. Bernard v Brown, 4 Vet. App. 384 
(1993).


FINDING OF FACT

In February 2005 a VA examiner diagnosed chronic, severe PTSD 
based on the veteran's history of sexual assault in the 
military.


CONCLUSION OF LAW

Resolving all reasonable doubt in her favor, the veteran's 
PTSD was incurred in service.  38 U.S.C.A. §§ 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service - to support a 
diagnosis of PTSD - will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established by 
recognized military combat citations or other official 
records.  See e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Cohen v. Brown, 10 Vet. App. 128 (1997).  If VA 
determines the veteran engaged in combat with the enemy and 
her alleged stressor is combat-related, then her lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2007); Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a 
medical health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 
389, 395-96 (1996).  Corroboration does not require, however, 
"that there be corroboration of every detail including the 
appellant's personal participation in the identifying 
process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

In Patton v. West, 12 Vet. App. 272, 277 (1999), VA 
established special procedures for evidentiary development of 
claims for PTSD based on personal assault.  The Court advised 
that the portions of the VA Adjudication Procedure Manual 
M21-1, Part III, paragraph 5.14c, provide "guidance on the 
types of evidence that may serve as 'credible supporting 
evidence' for establishing service connection of PTSD which 
allegedly was precipitated by a personal assault during 
military service."  The Court held that the provisions in 
M21-1, Part III, 5.14(c), which address PTSD claims based on 
personal assault, are substantive rules which are the 
equivalent of VA regulations, and therefore; they bind VA 
decisions.  YR v. West, 11 Vet. App. 393, 398-99 (1998); 
Patton, 12 Vet. App. at 272.

There are special considerations for PTSD claims predicated 
on a sexual assault.  The pertinent regulation, 38 C.F.R. § 
3.304(f)(3), provides that PTSD based on a personal assault 
in service permits evidence from sources other than the 
veteran's service records which may corroborate her account 
of the stressor incident.  Examples of such evidence include, 
but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  38 
C.F.R. § 3.304(f)(3).  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance, substance 
abuse, episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  VA will not deny a PTSD claim 
that is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  Id.  VA may submit any evidence that it receives 
to an appropriate medical or mental health professional for 
an opinion as to whether it indicates that a personal assault 
occurred.  Id.

The veteran has received the required DSM-IV diagnosis of 
PTSD, including at the conclusion of her February 2005 VA 
psychiatric examination.  This diagnosis was based on an in-
depth mental status evaluation and taking into consideration 
her pertinent medical and other history and reported 
symptoms.  See 38 C.F.R. § 3.304(f).

The determinative issue, then, is whether there also is 
sufficient evidence for concluding the veteran's alleged 
stressor in service actually occurred - bearing in mind that 
doctors already have established the requisite link between 
her current PTSD diagnosis and this purported incident (but 
again, only assuming it occurred as alleged).

Concerning this, the veteran claims that a male soldier 
sexually assaulted her and threatened to rape her again and 
kill her if she told anyone about it.  She says this incident 
occurred at her barracks in December 1979.  In support of her 
claim, she has provided a February 2005 statement from her 
mother indicating that military service had a significant 
impact on the veteran's behavior and demeanor.  After 
service, B.L.F. noticed that her daughter was "depressed, 
distant, unhappy, angry, and she cried a lot."  Indeed, 
B.L.F. tried to get the veteran to talk about her experiences 
in service and the nature of her discharge, but she refused.  
B.L.F. also noted that the veteran continues to exhibit these 
same symptoms.  While B.L.F. suspected something traumatic 
had happened to the veteran in the military since she would 
not discuss her time there or the nature of her discharge, 
B.L.F. did not learn about the incident in question until 
2000 or thereabouts.  Although not contemporaneous to the 
alleged sexual assault at issue, B.L.F.'s statement 
nonetheless provides probative evidence corroborating the 
veteran's change in behavior after service which continues to 
the present.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007).



The veteran's service medical records note she overdosed on 
Entex pills in December 1979.  A contemporaneous police 
report indicates she caused a disturbance on base where she 
appeared to be under the influence of drugs or alcohol.  As a 
result of her attempted suicide, the Air Force sent her for a 
psychological evaluation.  During the examination, she 
reported she was depressed, upset with some personal 
problems, and that it was the first holiday away from 
her family.  However, neither her psychological evaluation 
nor her police report specifically mentioned the alleged rape 
in service.  Indeed, the evaluation revealed no psychiatric 
problems.  Rather, it was determined she was using marijuana.  
She subsequently indicated that she would not participate in 
drug rehabilitation, so that she would be discharged from the 
military.  

Although her separation examination in February 1980 found 
her psychiatrically and neurologically normal, the report of 
medical history shows the veteran checked the box "Yes" to 
denote she had experienced depression or excessive worry.  
Hence, her service medical records demonstrate a dramatic 
change in her behavior (attempt to commit suicide, 
depression, personal problems, and a desire to go home) which 
possibly was caused by an event unrelated to drug abuse.  

Moreover, the report of the veteran's February 2005 VA 
examination reflects the examiner's finding that the onset of 
her current PTSD could be attributed to the claimed sexual 
assault in service.  She complained of frequent early-morning 
awakenings, violent nightmares, intrusive memories, anxiety, 
obsessive compulsive disorder (OCD), occasional suicidal 
ideation, and hearing voices.  A mental status evaluation 
noted her mood was depressed and her affect extremely 
constricted.  Her short-term memory was fair and her thought 
processes were goal directed.  The examiner also found 
recurring suicidal ideation, albeit with no current plan for 
the veteran to hurt herself, and a history of drug overdoses.

The VA examiner's finding as to the occurrence of the claimed 
event in service takes into account evidence of some 
contemporaneous behavioral changes - including a pattern of 
subsequent substance abuse, depression, and the explanation 
for the veteran's separation from service.  The examiner also 
indicated the veteran has chronic symptoms of PTSD due to a 
history of sexual assault during her military service.  And 
inasmuch as her alleged stressor involved the persistent 
concern of physical assault in the situation, the examiner's 
conclusion is probative based on the behavioral changes 
noted.  See 38 C.F.R. § 3.304(f)(3).  Indeed, while generally 
credible evidence of the occurrence of a claimed stressor 
does not consist solely of medical evidence obtained after 
the fact (such as a VA physician's opinion post service 
discharge), the Court held in Patton that this general rule 
in Moreau does not apply to sexual-assault based cases, 
especially where, as here, there is other probative evidence 
supporting the claim.  So all of this evidence must be 
considered together within the context of subsequent events.

Based upon consideration of all the evidence pertaining to 
the alleged incident, when all reasonable doubt is resolved 
in the veteran's favor, the alleged stressor involving her 
sexual assault has been sufficiently corroborated by the 
record.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In 
this respect, she explained during her September 2007 hearing 
that her drug overdose during service was, in actuality, a 
result of the mental anguish from her sexual assault earlier 
that same month.  She also said it was the reason she 
indicated that she wanted to go home.  B.L.F., her mother, 
attested to the marked change in her daughter's behavior 
after she returned from service - experiencing visible 
depression, being withdrawn from society, distant, upset, and 
unhappy.  As noted, B.L.F. was not surprised that a traumatic 
event had occurred in service because the veteran refused to 
discuss her time in the military or the nature of her 
discharge until several years later.

While the evidence that has been obtained is not necessarily 
of the specificity that it would corroborate all details 
associated with this incident, for the reasons stated, there 
nonetheless is sufficient corroboration of the veteran's 
change in behavior and demeanor, consistent with what she has 
alleged.  Therefore, resolving all reasonable doubt in her 
favor, the Board accepts her changes in behavior both during 
and since service as sufficient evidence that a sexual 
assault occurred in service.  See Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102 (under the "benefit- of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue). 

Hence, the Board finds that the evidence supports the 
veteran's claim of entitlement to service connection for 
PTSD.  The aforementioned evidence establishes a diagnosis of 
PTSD, credible supporting evidence that a claimed in-service 
stressor actually occurred, and a link, established by the 
medical evidence, between her PTSD diagnosis and a verified 
in-service stressor.  See 38 C.F.R. § 3.304(f).


ORDER

The claim for service connection for PTSD is granted. 




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


